Citation Nr: 9936196	
Decision Date: 12/30/99    Archive Date: 01/04/00

DOCKET NO.  91-42 153	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in St. 
Louis, Missouri

THE ISSUES

1.  Entitlement to VA disability compensation for residuals 
of a cerebrovascular accident pursuant to the provisions of 
38 U.S.C.A. § 1151 (West 1991 & West Supp. 1998).

2.  Entitlement to secondary service connection for residuals 
of a cerebrovascular accident.

3.  Entitlement to VA disability compensation for 
gastrointestinal disability pursuant to the provisions of 
38 U.S.C.A. § 1151.

4.  Entitlement to secondary service connection for 
gastrointestinal disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michael P. Vander Meer, Counsel


INTRODUCTION

The veteran served on active duty from August 1943 to 
November 1945, and from July 1948 to November 1948.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from an April 1991 rating decision of the VA Regional 
Office (RO) in St. Louis, Missouri.  The appeal was last 
before the Board in February 1997, at which time it was 
remanded for further development.  Following completion of 
the requested development, the RO, in a Supplemental 
Statement of the Case mailed to the appellant in May 1999, 
continued to deny each issue on appeal.

Thereafter, the appeal was returned to the Board.


FINDING OF FACT

The claims for VA disability compensation for residuals of a 
cerebrovascular accident pursuant to the provisions of 
38 U.S.C.A. § 1151, secondary service connection for 
residuals of a cerebrovascular accident, VA disability 
compensation for gastrointestinal disability pursuant to the 
provisions of 38 U.S.C.A. § 1151, and for secondary service 
connection for gastrointestinal disability are, in each 
instance, not plausible.

CONCLUSION OF LAW

The claims for VA disability compensation for residuals of a 
cerebrovascular accident pursuant to the provisions of 
38 U.S.C.A. § 1151, secondary service connection for 
residuals of a cerebrovascular accident, VA disability 
compensation for gastrointestinal disability pursuant to the 
provisions of 38 U.S.C.A. § 1151, and for secondary service 
connection for gastrointestinal disability are, in each 
instance, not well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Cerebrovascular Accident, 38 U.S.C.A. § 1151

II.  Secondary Service Connection, Cerebrovascular Accident

III.  Gastrointestinal Disability, 38 U.S.C.A. § 1151

IV.  Secondary Service Connection, Gastrointestinal 
Disability

The threshold question to be answered concerning the 
appellant's compensation claims for each disability included 
in issues I through IV is whether she has presented, with 
respect to each disability, evidence of a well grounded 
claim, that is, one which is plausible and meritorious on its 
own or capable of substantiation.  38 U.S.C.A. § 5107(a); see 
Tirpak v. Derwinski, 2 Vet. App. 609 (1992).  If a claimant 
does not submit evidence of a well grounded claim, VA is 
under no duty to assist him or her in developing facts 
pertinent to such claim.  Murphy v. Derwinski, 1 Vet. App. 78 
(1990).  For the reasons set forth below, the Board finds 
that the appellant has not met her burden of submitting 
evidence to support a belief by a reasonable individual that 
her compensation claims for the disabilities included in 
issues I through IV are, in any instance, well grounded.

Regarding her claim for VA disability compensation benefits 
for residuals of a cerebrovascular accident pursuant to the 
provisions of 38 U.S.C.A. § 1151, the appellant asserts that 
in approximately "July of 1988" a VA physician, whom she 
identifies by name and which physician at that time was in 
the process of modifying the medication regimen for the 
veteran's service-connected psychiatric disability, "refused 
to write [the veteran] any prescriptions for medication at 
all".  She adds that, on the occasion of such refusal, the VA 
physician advised her that the veteran had in any event been 
obtaining the desired medication under non-VA auspices.  She 
asserts that, "within the space of about eight days" 
thereafter, the veteran suffered a stroke.  She contends 
that, but for the VA physician's refusal to prescribe the 
veteran his desired medication, he would not have had the 
stroke.

Under the law, in the context of this issue on appeal, where 
it is ascertained "that there is additional disability 
resulting from VA treatment", compensation will be payable 
for such additional disability.  38 U.S.C.A. § 1151.  In 
addition, to any extent that an allegation of negligence or 
fault on the part of VA may inhere in any aspect of the 
appellant's above-cited contentions, the Board is cognizant 
that the provisions of 38 U.S.C.A. § 1151 have been 
interpreted as containing no negligence or fault requirement, 
see generally Gardner v. Brown, 115 S.Ct. 552 (1994), and the 
analysis advanced by the Board hereinbelow specifically 
contemplates such interpretation.

The record reflects that, when the veteran presented for VA 
outpatient treatment in late April 1988, he was noted to have 
been taking medications including Elavil in response to his 
service-connected psychiatric disability over the preceding 
twenty years.  The related treatment report reflects that, 
even though the VA physician had not been prescribing Elavil, 
the veteran had been obtaining it through a non-VA physician.  
The lone medication prescribed the veteran on the occasion of 
the late April 1988 presentation was Motrin; the physician 
also indicated that he declined to keep the veteran on either 
Elavil or "trilafon".  

Thereafter, on July 21, 1988, when the veteran next presented 
for VA outpatient treatment, he inquired about obtaining his 
Elavil from VA.  The veteran also advised the VA physician 
that he had experienced "a stroke two months" earlier, for 
which he had, however, only seen a physician "several weeks 
later".  The VA physician indicated that he noticed nothing 
"unusual about" the veteran's gait and that the veteran 
seemed to be "more alert" than (presumably) on the occasion 
of his previous presentation.  The veteran's wife (the 
present appellant) related that the veteran was not getting 
any "medication from [non-VA] doctors for his" service-
connected psychiatric condition.  She further indicated that 
the veteran was "unmanageable" if not on "trilafon", and the 
VA physician "refill[ed]" the veteran's prescription for the 
latter.

Pertinent evidence of non-VA origin includes an item of 
correspondence from a non-VA social worker, dated June 22, 
1988, which reflects that the veteran on such date alluded to 
having recently experienced "a slight stroke" which the 
veteran attributed to a VA physician's having taken "him off 
all his" medication.  A report prepared in conjunction with 
the veteran's presentation to a non-VA physician on July 5, 
1988, reflects the veteran's advisement that he had recently 
suffered "a mild stroke"; the presentation impression 
implicated a left-sided cerebrovascular accident.  Two months 
later, when he presented for physical therapy in response to 
a right upper extremity problem in September 1988, the 
veteran related that he had suffered a stroke "on July 24, 
1988".  

In considering the appellant's claim for VA disability 
compensation benefits for residuals of a cerebrovascular 
accident pursuant to the provisions of 38 U.S.C.A. § 1151, 
the Board is of the opinion that such claim, owing to the 
reasoning advanced hereinbelow, must fail.  Of primary import 
the Board would observe, saliently, that there would appear 
to be no evidence, other than the veteran's above-cited 
assertions, demonstrating that he in fact suffered a stroke 
on any occasion within the time period incident to this 
aspect of the appeal.  In addition, even if the veteran (who, 
while apparently alleging that he suffered only a single 
stroke, has cited potentially three different dates on which 
it was sustained) did in fact suffer a stroke within the 
general time period at issue in this aspect of the appeal, 
the only "evidence" which even conceivably relates it to the 
medication regimen he followed at the behest of VA is his own 
assertion to such effect when he saw the non-VA social worker 
on June 22, 1988.  But even ignoring that the veteran, as a 
lay person, is not competent to provide an opinion which 
requires medical expertise, see Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992), the Board would stress the dispositive 
consideration that the record is devoid of any evidence 
documenting the presence of any 'additional [pertinent] 
disability resulting from VA treatment', in the absence of 
which the appellant's related claim for VA disability 
compensation benefits for residuals of a cerebrovascular 
accident pursuant to the provisions of 38 U.S.C.A. § 1151 is 
not plausible.  Such claim, in view of the latter 
consideration, is thus not well grounded.  38 U.S.C.A. 
§ 5107(a).  

Secondary service connection can be granted for disability 
which was either caused or chronically worsened (though only 
to the extent of such worsening) by a service-connected 
disability.  38 C.F.R. § 3.310(a) (1999); Allen v. Brown, 7 
Vet.App. 439 (1995).

With respect to the appellant's claim for secondary service 
connection for residuals of a cerebrovascular accident, she 
essentially contends that the veteran suffered a stroke as a 
direct result of the medication regimen prescribed him in 
response to his service-connected psychiatric disability.  
The Board is sensitive to the appellant's assertion in the 
foregoing regard.  However, even assuming (without conceding) 
that the veteran has at some point in time germane to this 
aspect of the appeal experienced a stroke, there is no 
competent evidence (owing to the rationale predicated on 
Espiritu, supra, advanced above) relating it, either causally 
or on an aggravation basis, to his service-connected 
psychiatric disability or any medication regimen that may 
have been pursued in treatment thereof.  Accordingly, a 
plausible claim for secondary service connection for 
residuals of a cerebrovascular accident is not presented.  
See Jones v. Brown, 7 Vet. App. 134 (1994).  Therefore, such 
claim is not well grounded.  38 U.S.C.A. § 5107(a).  

Regarding her claim for VA disability compensation for 
gastrointestinal disability pursuant to the provisions of 
38 U.S.C.A. § 1151, the appellant is apparently of the view 
that the veteran developed gastrointestinal disability due to 
the medication regimen prescribed him by a VA physician in 
April-July 1988.  In this regard, a clinical report prepared 
in conjunction with the veteran's presentation to a non-VA 
physician in March 1988 reflects an assessment of 
"gastritis/[peptic ulcer disease]".  More recently, when he 
was seen by VA in July 1996, the veteran was assessed as 
having gastroesophageal reflux disease.  However, the Board 
would respectfully point out that the record contains no 
evidence documenting the presence of any 'additional' 
gastrointestinal impairment traceable to VA treatment, in the 
absence of which the appellant's related claim for VA 
disability compensation benefits for gastrointestinal 
disability in accordance with the provisions of 38 U.S.C.A. 
§ 1151 is not plausible.  Consequently, such claim is not 
well grounded.  38 U.S.C.A. § 5107(a).

As pertinent to the appellant's claim for secondary service 
connection for gastrointestinal disability, she apparently 
avers that the veteran developed the same as a direct result 
of the medication regimen prescribed him in response to his 
service-connected psychiatric disability.  However, while the 
record, as discussed in the preceding paragraph, documents 
the presence of gastrointestinal disability (variously 
assessed), there is no evidence relating it (however 
assessed), either causally or on an aggravation basis, to his 
service-connected psychiatric disability or any medication 
regimen that may have been pursued in treatment thereof.  
Accordingly, a plausible claim for secondary service 
connection for gastrointestinal disability is not presented.  
See Jones, supra.  Therefore, such claim is not well 
grounded.  38 U.S.C.A. § 5107(a).  

In addition, although the Board has considered and disposed 
of the appellant's four above-addressed claims on a ground 
which is, in each instance, different from that of the RO, 
the appellant has not been prejudiced by the Board's 
decision.  This is because, in assuming that any of the 
foregoing four claims was well grounded, the RO accorded the 
appellant greater consideration than any of the claims in 
fact warranted under the circumstances.  Bernard v. Brown, 
4 Vet. App. 384, 392-94 (1993).  To remand this case to the 
RO for consideration of the issue of whether these claims are 
well grounded would be pointless and, in light of the law 
cited above, would not result in a determination favorable to 
the appellant.  VA O.G.C. Prec. Op. 16-92, 57 Fed. Reg. 49, 
747 (1992).  

Finally, as pertinent to each of the above-addressed issues, 
the Board is of the opinion that its discussion above bearing 
on each issue is sufficient, as to each respective disability 
for which VA compensation is claimed, to inform the appellant 
of the elements necessary to enable her to complete her 
application for pertinent VA compensation relative to each 
corresponding disability.  See Robinette v. Brown, 8 Vet. 
App. 69 (1995).


ORDER

Evidence of a well grounded claim not having been submitted, 
the appeal for VA disability compensation for residuals of a 
cerebrovascular accident pursuant to the provisions of 
38 U.S.C.A. § 1151 is denied.

Evidence of a well grounded claim not having been submitted, 
the appeal for secondary service connection for residuals of 
a cerebrovascular accident is denied.

Evidence of a well grounded claim not having been submitted, 
the appeal for VA disability compensation for 
gastrointestinal disability pursuant to the provisions of 
38 U.S.C.A. § 1151 is denied.

Evidence of a well grounded claim not having been submitted, 
the appeal for secondary service connection for 
gastrointestinal disability is denied.


		
	F. JUDGE FLOWERS
	Member, Board of Veterans' Appeals



 

